Citation Nr: 1414873	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-35 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for kyphosis, degenerative disc disease, and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumber spine with radiculopathy.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to undiagnosed illness.

3. Entitlement to service connection for pancreatitis, claimed as secondary to hypertriglyceridemia.

4. Entitlement to service connection for degenerative joint disease of the right hip.

5. Entitlement to service connection for obstructive sleep apnea.

6. Entitlement to service connection for joint pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the claims on appeal.

In October 2010, the Veteran along with his wife and mother testified before a  Veterans Law Judge at a Travel Board hearing at the RO. A transcript is of record.

In July 2012, the Board advised the Veteran by letter that the Veterans Law Judge who conducted the October 2010 Travel Board hearing and signed the March 2011 Board Remand was no longer employed with the Board and advised him of his right to attend an additional hearing before another Veterans Law Judge under 38 C.F.R. § 20.717 (2013). The Veteran was advised that if he did not respond to the letter, the Board would assume that he did not desire another hearing. The Veteran failed to respond within the requisite 30 days, and the Board will proceed to adjudicate the appeal.
FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has kyphosis, degenerative disc disease, and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumber spine with radiculopathy due to any incident of his military service.

2. The preponderance of the evidence is against a finding that the Veteran has COPD due to any incident of his military service, to include service in Southwest Asia.

3. The preponderance of the evidence is against a finding that the Veteran has pancreatitis due to any incident of his military service, to include as secondary to hypertriglyceridemia.

4. The preponderance of the evidence is against a finding that the Veteran has degenerative joint disease of the right hip due to any incident of his military service.

5. The preponderance of the evidence is against a finding that the Veteran has obstructive sleep apnea due to any incident of his military service.

6. The preponderance of the evidence is against a finding that the Veteran has chronic joint pain due to any incident of his military service, to include service in Southwest Asia.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for kyphosis, degenerative disc disease, and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumber spine with radiculopathy are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. A respiratory disorder (COPD) was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1117, 1131, 5017(a), 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2013).

3. The criteria for the establishment of service connection for pancreatitis are not met, to include on a secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4. The criteria for the establishment of service connection degenerative joint disease of the right hip are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2013).

5. The criteria for the establishment of service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).

6. A musculoskeletal disorder was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1117, 1131, 5017(a), 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").
The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An October 2007 letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

In a March 2011 remand the Board requested that the RO/AMC obtain the Veteran's Social Security Administration (SSA) records and ensure that the Veteran had been provided proper notice with regard to undiagnosed illness claims. SSA reports are of record (albeit appearing as obtained prior to the Board's remand) and proper notice was provided. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment, an April 2008 Gulf War VA examination and a report of a May 2011 VA examination. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). The May 2011 examination report reflects review of the claims file, and interview and examination of the Veteran. The examination is informed, medically competent and responsive to the issue under consideration.

With regard to the October 2010 Travel Board hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the October 2010 hearing, the Veterans Law Judge and representative for the Veteran outlined the service connection issues on appeal and engaged in a colloquy with the Veteran as to substantiation of the claims. This hearing was fully adequate.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2013). 

Merits of the Claims

The Veteran seeks service connection for kyphosis, degenerative disc disease, and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumber spine with radiculopathy, COPD, pancreatitis, claimed as secondary to hypertriglyceridemia, degenerative joint disease of the right hip, obstructive sleep apnea, and joint pain resulting from his military service to include, in some instances as due to an undiagnosed illness. There is no competent, probative evidence linking his claimed disorders to military service and the claims will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Thoracic and Lumbar Spine Disabilities

The Veteran was diagnosed with kyphosis, degenerative disc disease, and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumber spine with radiculopathy in the April 2008 Gulf War VA examination. Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records did not note any complaints of back pain or any diagnosis of a back disorder. Both the October 1989 enlistment examination and the May 1992 exit examination listed the Veteran's back as normal. 

The Veteran was afforded a VA examination in May 2011. After review of the Veteran's claims file and medical history and a thorough examination of the Veteran, the VA examiner determined that the Veteran's thoracic and lumbar spine disabilities were less likely as not caused by or a result of military service. The examiner noted that the Veteran was treated for his back condition, by a chiropractor four years after service, however, no mention of chronicity was made at the time. 

The Veteran testified at his October 2010 VA Travel Board Hearing that he did not recall any injury to his back while in service, but rather noted that his back disability had just come up as he was working. He stated that he had received treatment for pain in his back for years, but that he was first diagnosed with a back disability in approximately 2002. 

COPD

The Veteran contends that he has a respiratory disorder that is related to his active duty service or alternatively to an undiagnosed illness resulting from his service in the Gulf War.

For claims related to undiagnosed illness, VA is authorized to pay compensation to any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, if the disability became manifest during service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of disability of 10 percent or more prior to December 31, 2011. Compensation is payable under these provisions if by history, physical examination and laboratory tests the disability cannot be attributed to any known clinical diagnosis.

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; or any diagnosed illness found by VA to warrant a presumption of service connection. Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If there is a diagnosis for the claimed disability, it is not an undiagnosed illness and the claim will be evaluated under the usual provisions for service connection.

The Veteran asserts service connection is warranted for a respiratory disorder under the presumptions pertaining to an undiagnosed illness; however, he has been diagnosed with COPD. Since COPD is a diagnosed condition, service connection is not warranted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Veteran was diagnosed with COPD in the April 2008 Gulf War VA examination. Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records, specifically his May 1992 exit examination and report of medical history noted that the Veteran had a positive history of shortness of breath. 

The Veteran was afforded a VA examination in May 2011. After review of the Veteran's claims file and medical history and a thorough examination of the Veteran, the VA examiner determined that the Veteran's COPD was less likely as not caused by or a result of military service. The examiner noted the in-service positive history of shortness of breath, but stated that COPD is a chronic disease that develops after a long latent period during which time the lung accumulates a level of damage sufficient to cause symptoms such as shortness of breath. A diagnosis of COPD at age 21, corresponding to the Veteran's age at the time of separation, would be as rare as contrasted with a large number of other differential diagnostic possibilities. While the Veteran did indicate a positive history of shortness of breath at the time of separation, there were no medical examinations or tests to determine the etiology of the shortness of breath, and no diagnosis was rendered. The examiner determined that it was therefore not possible to establish a causal connection of the Veteran's COPD with the shortness of breath reported in the military. 

It is also noted that VA treatment records, such as the June 2004 VA treatment record indicated that the Veteran's COPD was the result of his smoking. The Veteran reported at his October 2010 VA Travel Board hearing that he started smoking in approximately 1990 when he entered the military and smoked a pack-a-day for approximately 10 years. 

Pancreatitis

The Veteran was admitted to the hospital for about a week with pancreatitis in 2005.  It was noted in the April 2008 Gulf War examination that the Veteran had pancreatitis secondary to hypertriglyceridemia that at the time was asymptomatic with the exception of minimal right upper quadrant tenderness to palpation. Therefore, the Veteran is considered to have a current disability for under 38 C.F.R. § 3.303.

The Veteran's service treatment records did not note any complaints of pancreatitis. Both the October 1989 enlistment examination and the May 1992 exit examination listed the Veteran's digestive system as normal. 

The Veteran was afforded a VA examination in May 2011. After review of the Veteran's claims file and medical history and a thorough examination of the Veteran, the VA examiner determined that the Veteran's pancreatitis was not currently active and was less likely as not caused by or a result of military service. 

The Veteran testified at his October 2010 VA Travel Board Hearing that he spent five or six days in the hospital with pancreatitis and that it was related to his cholesterol being way too high and out of control. He is currently being treated for high cholesterol. 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). In this instance the Veteran is not service connected for hypertriglyceridemia, so the issue of secondary service connection is moot.

Degenerative Joint Disease of the Right Hip

The Veteran was diagnosed with degenerative joint disease of the right hip in the April 2008 Gulf War VA examination. Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records did not note any complaints of hip pain or any diagnosis of a hip disorder. Both the October 1989 enlistment examination and the May 1992 exit examination listed the Veteran's hips as normal. 

The Veteran was afforded a VA examination in May 2011. After review of the Veteran's claims file and medical history and a thorough examination of the Veteran, the VA examiner determined that the Veteran's degenerative joint disease of the right hip was less likely as not caused by or a result of military service. 

The Veteran testified at his October 2010 VA Travel Board Hearing that he has pain in his hips that is related to the pain in his back. He stated there were times when his hips would lock up and he would be unable to sit down. 

Obstructive Sleep Apnea

The Veteran was diagnosed with obstructive sleep apnea in the April 2008 Gulf War VA examination. Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records did not note any complaints of trouble sleeping, snoring, or any diagnosis of obstructive sleep apnea. Both the October 1989 enlistment examination and the May 1992 exit examination listed the Veteran's respiratory system as normal. 

The Veteran was afforded a VA examination in May 2011. After review of the Veteran's claims file and medical history and a thorough examination of the Veteran, the VA examiner determined that the Veteran's obstructive sleep apnea was less likely as not caused by or a result of military service. 

The Veteran's wife testified at his October 2010 VA Travel Board hearing that the Veteran snored extremely loud and that he had begun having problems snoring in approximately 2004, as much as three years before his initial onset of obstructive sleep apnea in 2007. See April 2008 Gulf War Examination report.

Joint Pain

The Veteran contends that he has joint pain that is related to his active duty service or alternatively to an undiagnosed illness resulting from his service in the Gulf War.

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]'; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms. 38 C.F.R. § 3.317(a), (b); 76 Fed. Reg. 81834 (Dec. 29, 2011).
For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorder; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i) (emphasis added); 76 Fed. Reg. 41696 (July 15, 2011) (later codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3)). The Veteran's DD Form 214 shows that his awards include the Southwest Asia Service Medal with three bronze stars and Kuwait Liberation medal. Therefore, he is shown to meet the criteria for a Persian Gulf veteran. 38 C.F.R. § 3.317(e).

The Veteran asserts service connection is warranted for a musculoskeletal disorder under the presumptions pertaining to an undiagnosed illness. The Veteran stated at his October 2010 Travel Board hearing that he had pain in his hands, wrists, elbows, shoulders, and his legs, but mostly on the right side, only sometimes on the left. The Veteran has been diagnosed with degenerative joint disease, acromioclavicular and glenohumeral joints of the right shoulder and right hip, patellofemoral joint syndrome, bilateral knees, myofascial pain syndrome in both elbows, wrists, and ankles. The Veteran stated at the May 2011 VA examination that his only significant joint pain was in his hips. There was some limitation of motion of the left hip, based on pain and stiffness, but no diagnosis of a left hip disorder. X-rays of left hip showed that chronic changes were unlikely related to current pain and there was no evidence of arthritis on the x-ray report. While the Veteran's pain in his left hip is not supportive of a diagnosis, there is no indication that there is a disability that cannot be diagnosed or that the Veteran has any medically unexplained chronic multisymptom illness. Therefore, service connection is not warranted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.    

With regard to direct service connection, the Veteran's service treatment records did not contain any complaints of joint pain, although his October 1989 entrance examination did note a history of cramps in his legs. The Veteran's May 1992 exit examination listed his musculoskeletal system as normal. Additionally, the May 2011 VA examiner determined that the Veteran did not have a left knee disability. After review of the Veteran's claims file and medical history and a thorough examination of the Veteran, the VA examiner determined that the Veteran's joint pain (specifically in the left hip) was less likely as not caused by or a result of military service. Therefore, as the Veteran failed to meet all three elements, direct service connection is not warranted for joint pain.

The Veteran's contends that his claimed disabilities were due to his active duty service. Laypersons are generally not capable of opining on matters requiring medical knowledge. Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). As a lay person, the Veteran is not competent to provide evidence as to complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his opinion is not competent with regard to an assessment as to etiology for his lumbar and thoracic spine, right hip, COPD, obstructive sleep apnea, his pancreatitis or his joint pain. Therefore, the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's claimed disabilities to any incident of the Veteran's military service, to include his service in the Persian Gulf War. 

The May 2011 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's disorders because it is clearly factually informed, medically based and responsive to this inquiry. The May 2011 report revealed that the examiner conducted a thorough examination of the Veteran, was based on a review of the file, and provided a full and complete rationale for his opinion. The examiner reviewed the Veteran's medical history and determined that his claimed disabilities were not related to his active duty service. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). 

As the VA examiner's October 2011 opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's lumbar and thoracic spine disabilities, right hip disability, COPD, pancreatitis, obstructive sleep apnea, or joint pain. The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between the in-service injuries and his current diagnoses of kyphosis, degenerative disc disease, and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumber spine with radiculopathy, COPD, pancreatitis, degenerative joint disease of the right hip, and obstructive sleep apnea have been fully investigated as mandated by the Court's decision in Jandreau. The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for the Veteran's claims must be denied.



ORDER

Service connection for kyphosis, degenerative disc disease, and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumber spine with radiculopathy is denied.

Service connection for chronic obstructive pulmonary disease (COPD), to include as due to undiagnosed illness, is denied.

Service connection for pancreatitis, claimed as secondary to hypertriglyceridemia is denied.

Service connection for degenerative joint disease of the right hip is denied.

Service connection for obstructive sleep apnea is denied.
Service connection for joint pain, to include as due to undiagnosed illness, is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


